Title: To John Adams from Mary Nicolson, 26 May 1774
From: Nicolson, Mary
To: Adams, John


     
      Boston, Thursday 1/2 past 12– May 26, 1774
      Dear Sir
     
     I have this moment been enformd that You and a Number of Worthy Gentlemen, have been Honorably negatived, by Our new Governer. I most sincerely give you Joy of it, for “when impious men bear sway, the Post of Honor is a private Station.” I could have wish’d you had, at this critical Season, been one of the Honble. Council, but your Abilities, can nevertheless be of service to your Country. May they ever be exersized in its interest! This will procure you a more lasting Glory than all the Titles in the gift of any Tool of Tyranny. I am Sir, after my tenderest wishes for your Ladys restoration to confermd health, Your Affectionate Friend and Humle. Servt.,
     
      MNicolson
     
    